     Case 2:15-cr-00047-KJD-NJK Document 134 Filed 05/21/20 Page 1 of 5



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                              Case No. 2:15-cr-0047-KJD-NJK
 8                                              Plaintiff,                      ORDER
 9           v.
10    JOANN ARGYRIS,
11                                           Defendant.
12          On April 22, 2020, the Court entered an order denying defendant Joann Argyris’s motion
13   to set aside judgment or alternatively, to quash writs of garnishment (ECF No. 127). Though the
14   order did not change the effect of Argyris’s judgment, it allowed the government to proceed with
15   its collection efforts on her outstanding $1.3 million restitution order. Argyris appealed the
16   Court’s order on May 19, 2020, nearly two weeks after the deadline to appeal expired. See Fed.
17   R. App. P. 4(b)(1)(A) (allowing fourteen days to appeal a final order in a criminal case). On May
18   20, 2020, the Ninth Circuit remanded the case to this Court “for the limited purpose of permitting
19   the district court to provide appellant notice and an opportunity to request that the time for filing
20   the notice of appeal be extended, for a period not to exceed 30 days from the expiration of the
21   time prescribed by Rule 4(b).” Order of App. Comm’r, attached as Exhibit A.
22          The Court hereby notifies defendant, Joann Argyris, that her notice of appeal was
23   untimely and will be dismissed unless she can show excusable neglect or good cause for her
24   delay. Argyris may move to extend the time to file her notice of appeal within 7 days of the entry
25   of this order. Her motion should detail the reasons her notice of appeal was untimely and
26   whether good cause or excusable neglect exists to warrant an extension of time to appeal. The
27   Court will then review the motion and determine whether to extend the deadline for her appeal.
28   See Fed. R. App. P. 4(b)(4) (permitting the Court to extend the deadline to file a notice of appeal
     Case 2:15-cr-00047-KJD-NJK Document 134 Filed 05/21/20 Page 2 of 5



 1   “30 days from the expiration of the time otherwise prescribed by this Rule” upon a finding of
 2   good cause or excusable neglect).
 3          It is therefore ORDERED that defendant Joann Argyris shall file a motion to extend the
 4   deadline to file her notice of appeal within 7 days of entry of this order. Argyris’s motion should
 5   explain the reasons for her delay in filing her original notice of appeal and why her neglect is
 6   excusable.
 7          It is further ORDERED that the clerk of the court shall serve this order on Argyris’s
 8   counsel, Harold P. Gewerter, Esq., at 1212 S. Casino Center Boulevard, Las Vegas, NV 89104.
 9   Dated this 21st day of May, 2020.
10
                                                    _____________________________
11
                                                    Kent J. Dawson
12                                                  United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
     Case 2:15-cr-00047-KJD-NJK Document 134 Filed 05/21/20 Page 3 of 5



 1
 2                              EXHIBIT A
 3                      May 20, 2020 Order of Appellate Commissioner
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -3-
Case 2:15-cr-00047-KJD-NJK Document 134 Filed 05/21/20 Page 4 of 5
Case 2:15-cr-00047-KJD-NJK Document 134 Filed 05/21/20 Page 5 of 5
